PER CURIAM.
The trial court held that Kean Road (the name given to an undesignated thirty-foot-wide strip of land lying between Tracts 23 and 24 of Section 25, Township 50 South, Range 41 East, Broward County, Florida, as shown on Newman’s Survey recorded in 1908) was a public road rather than a private road as contended by appellees. The judgment is affirmed on the authority of Porter v. Carpenter, 39 Fla. 14, 21 So. 788 (1897), Price v. Stratton, 45 Fla. 535, 33 So. 644 (1903), Robinson v. Town of Riviera, 157 Fla. 194, 25 So.2d 277 (1946), Indian Rocks Beach South Shore v. Ewell, 59 So.2d 647 (Fla.1952), and Town of Palm Beach v. Palm Beach County, 313 So.2d 770 (Fla. 4th DCA 1975).
AFFIRMED.
LETTS, J., and OWEN, WILLIAM C., JR., (Retired), Associate Judge,. concur.
ANSTEAD, J., concurs specially with opinion.